Title: To James Madison from Nathan Sanford, 25 June 1804
From: Sanford, Nathan
To: Madison, James



Sir
New York 25th. June 1804.
I had the honor to receive your letter of the 21st. instant this morning with the extract inclosed. I have in the course of the day made inquiry into the facts therein stated, and have seen Captain White of the Union and Captain Alley of the Don Quixotte and have conversed with them fully on the subject.
Captain White states that the two privateers off Jeremie fired upon him upon which he shewed his guns gave them chase for a short distance and then left them. He did the same as he states in respect to the privateer off Cape Antonio, but he says that it is not true that he ran her ashore. According to his statement they were near the land when the privateer fired upon him, and when he gave chase the privateer ran in near the shore anchored and the men landed in boats. He does not suppose that the privateer bilged or was injured in any respect. He states that he did no injury whatever to either of the three privateers or to any of their men, and that he was not sufficiently near to fire upon either of them with effect if he had been inclined to do it. His object in opening his guns and giving them chase was as he states to shew them that he was able and determined to make resistance if they should molest him or the vessels under his convoy. He says that he did not continue the chase of either of the privateers for more than fifteen minutes.
Captain White supposes that the two privateers off Jeremie were manned and commanded by the rebel negroes of St. Domingo but was not sufficiently near to ascertain the fact. The privateer which he met off Cape Antonio he supposes to have been either French or English but does not know which. Neither of the three carried any colors.
Captain Alley states that he was in company with the Union when these circumstances took place and concurs fully with Captain White in all the particulars of his relation. I do not myself doubt the correctness of their statement.

Assuming this statement to be correct I do not perceive that the facts constitute any offence punishable by the laws of the United States. I have the honor to be with perfect respect Sir Your most obedient servant
Nathan Sanford
